Citation Nr: 1750394	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-47 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for cause of death.

2. Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Lecia King Wade, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. V.S.

ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to March 1993.  He died in December 1994; the Appellant is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Appellant testified before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1. The Appellant filed a claim for service connection for cause of death in May 2008, which was denied by the RO in an October 2008 rating decision.  She did not file new and material evidence or a notice of disagreement within one year of that decision and the decision became final.  

2. Since then, new and material evidence supporting her claim for service connection for cause of death has been received.   

3. After his death, the Veteran was diagnosed with severe atherosclerosis of the coronary arteries, which competent evidence indicates began during service. 

4. The autopsy report shows that the coronary arteries were in a severe degree of atherosclerotic process, producing a serious cardiac arrhythmia event that caused the motor vehicle accident. 

5. While the Veteran's immediate cause of death was the head injury from the motor vehicle accident, his coronary artery disease contributed substantially and materially to his death by causing the accident. 


CONCLUSIONS OF LAW

1. The October 2008 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. The criteria to reopen the claim for service connection for cause of death have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for the cause of death have been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

The initial claim for service connection for the cause of the Veteran's death was denied in a May 1995 rating decision and that denial was appealed to the Board, which issued a decision in April 1997 also denying the claim.  The claim was last considered by the RO in an October 2008 rating decision which denied reopening.  The Appellant did not file new and material evidence or a notice of disagreement within one year of that decision and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Since the last final decision, the Appellant has submitting new evidence linking the Veteran's CAD to service and to his death.  The Board thus finds that new and material evidence has been associated with the record and the claim to reopen is granted.  

Cause of Death

The Appellant contends that the Veteran's CAD began during service and caused an arrhythmic event that led to the motor vehicle accident and his death.  She testified that the Veteran complained of chest pains and tightness often for most of his active duty service.   

The Veteran served in the Army from August 1973 to March 1993.  While his service records do not contain a diagnosis of CAD, there are complaints of chest pain and dyspnea, which were related at that time to his acid reflux disorder.  They also document one normal EKG result but do not indicate that he underwent other testing that would document CAD.  

In December 1994, approximately 19 months after separation from service, the Veteran died following a motor vehicle accident.  His autopsy report revealed traumatic injuries to the brain, head, and neck and massive aspiration of gastric contents at or around the time of death secondary to the loss of consciousness.  Notably, the examination also revealed severe atherosclerosis of the coronary arteries associated with intramural hemorrhage, calcification, and thrombosis.  The forensic pathologist stated that these are all "serious natural disease processes and pathologic findings of major coronary arteries as a cause of sudden and hyperacute ischemic heart disease, presumably meditated by a serious cardiac arrhythmia."  

The final autopsy diagnoses related to the motor vehicle accident were: head injury associated with microscopic brainstem contusions and cerebromedullospinal concussion; aspiration of gastric contents, massive; acute pulmonary edema, congestion, and hemorrhage; and contusions and abrasions to the face, abdomen, and right lower flank.  The final diagnoses related to natural diseases were: severe atherosclerosis of left and right coronary arteries associated with intramural hemorrhage, calcification, and thrombosis; remote healing myocardial infarcts and fibrosis, microscopic; chronic steatohepatitis; hepatosplenomegaly, mild; and gastric mucosal lesion with hyperemia and atrophy.  The death certificate listed the immediate causes of death as head injury and aspiration of gastric contents and atherosclerosis of the coronary arteries as another significant condition contributing to death.  

In September 2006, the forensic pathologist who conducted the autopsy submitted a statement in support of the Appellant's claim.  He wrote that the "coronary arteries were in the severe degree of atherosclerotic process that was considered to be associated with a serious cardiac arrhythmia leading to his accident" and opined that "the process of the coronary atherosclerosis of [the Veteran] is considered to begin [during] his second or third decade, probably during the period of his active duty in the army."  

Several other medical experts have submitted statements linking the Veteran's CAD to service and the accident.  In August 2006, Dr. J, a clinical associate professor of cardiothoracic surgery, wrote that the autopsy report revealed the Veteran "had severe coronary artery disease, such that an acute episode of that disease was the likely cause of his [losing] control of his car."  He concluded that "the severity of the coronary artery disease present at autopsy leaves no doubt that he had that disease a significant period of time, years before the accident" despite the normal EKG taken during service.  In August 2010, Dr. W, a board-certified physician in internal medicine and cardiology, opined similarly.  She concluded that the coronary artery disease "obviously" began many years prior to the clinical symptoms.  She also opined that the Veteran's death was the direct result of his heart disease, rather than the head trauma, because his autopsy shows he suffered a myocardial infarction, which led to cardiac arrhythmia, sudden death, and the motor vehicle accident. 

Additionally, Dr. S testified in support of the Appellant's claim during the Board hearing in July 2017 and submitted a statement in September 2017.  In sum, he concluded that the severity of the Veteran's CAD and fibrosis, as documented in the autopsy report, makes it is more likely than not that the CAD began several years prior to his final heart attack.  He noted that the lack of documentation of a cardiovascular condition during service does not rule out the existence of a silent disorder.  

In light of the medical and lay evidence, the Board finds that the Veteran's CAD began in service and caused an arrhythmic attack that resulted in the car crash.  The Board notes that the autopsy report shows the immediate cause of death was the head injury, but Dr. W opined that the heart attack caused instant death.  The Board finds that the autopsy report is more probative regarding cause of death as the medical examiner based his opinion on a physical examination of the Veteran, while Dr. W's opinion was based on the examiner's observations.   The Board finds, however, that the Veteran's CAD contributed substantially and materially to his death by causing an attack that resulted in the car accident, head trauma, and aspiration of gastric contents.  The basis of the RO's denial was that the Veteran's heart disease was not diagnosed within one year of service; however, VA's regulations require "manifestations" of a disease within the presumptive period, not diagnosis.  There are persuasive medical opinions that based on the medical principles concerning this particular cardiovascular disease and the findings shown on the autopsy (severe atherosclerosis with 80-90% narrowing of the arteries), the Veteran's heart disease was present not only during the presumptive period, but during service.  Accordingly, service connection for cause of death is warranted.

Because this constitutes a full grant of the issue on appeal, a discussion of VA's duties to notify and assist is unnecessary.  


ORDER

The claim to reopen service connection for cause of death is granted.

Service connection for cause of death is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


